Marston, C. J.
It appears in these proceedings that the attorney of Frank GL Baker claims a lien upon the1 judgment for services and disbursements, to the amount thereof, and that he had so notified the sheriff. That officer has no judicial power to fix and determine the amount of such lien. The amount may be disputed by Baker, and if the right of set-off existed might also be questioned by Mrs. Reed. If questioned, the matter could only be settled by agreement of the parties in interest or by going into court. Under these circumstances the writ of mandamus should not issue to the sheriff, and must be denied.
The other Justices concurred.